DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submissions filed on 6 January 2022 and 14 February 2022 have been entered.

Response to Arguments
Applicant’s arguments, filed with respect to the objection to claim 4 have been fully considered and are persuasive in view of the amendment.  Accordingly, the claim objection has been withdrawn. 
Applicant’s arguments with respect to the rejections under 35 U.S.C. 112(a) have been considered but are moot in view of the cancellation of the limitations in question.  
Applicant’s arguments, filed with respect to the previously set forth rejection under 35 U.S.C. 112(b) of claim 4 have been fully considered and are persuasive in view of the amendment.  Accordingly, the previously set forth rejection of claim 4 is withdrawn.  Please see below for new grounds of rejection under 35 U.S.C. 112(b).  
Applicant's arguments filed with respect to prior art rejections of claim 1 and its dependents have been fully considered but they are not persuasive.  Examiner disagrees that element #25 cannot be considered a wall step, see for example Figure 4 of the reference.  Applicant’s remaining arguments are directed at the added limitation(s), which are addressed below.  Applicant may wish to refer to Figure 15 and paragraphs [00108]-[00109] for additional guidance in overcoming the current rejection of claim 1. 
Applicant's arguments filed with respect to prior art rejections of claims 13-15 have been fully considered but they are not persuasive.  Applicant argues that the longest dimension of the drain gutter of Moron extends in the vertical direction and that it cannot meet the amend claim including the limitations “length that extends in the width direction” and “the length of the drain gutter is a longest dimension of the drain gutter”.  Examiner disagrees.  The length of the drain gutter may extend in both the vertical and width directions since the drain gutter is three-dimensional object.  Further, even though claim 13 has also been amended to require a height direction of the household refrigeration apparatus, there is no requirement that the length of the drain gutter must correspond to the width direction of the household refrigeration apparatus rather than the height direction.  Accordingly, the previously set forth references have been applied to the amended claims, below.  
If Applicant believes discussion would aid in amendment and expedite prosecution, Applicant is invited to contact the Examiner using the contact information at the end of this Office Action.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 4 recites the limitation “and the wall element extends into the recess”.  This is unclear in view that the recess is bounded by the vertical wall area and the outer wall element.  It appears Applicant may have intended for the inner wall element to extend into the recess.  Please see Figure 15 and paragraphs [00108]-[00109]. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 5, and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Anderson (US 2,104,845: previously cited).
Regarding claim 1, Anderson shows a household refrigeration apparatus, comprising: 
an interior container (see at least chamber/food compartment #3) with a first outer wall (see at least drain tray #9 which forms an outer wall of the freezing chamber portion of the chamber/food compartment) and with a second wall arranged angled thereto (see for example at least right hand wall of casing #1 which is both an external wall and forms an outer wall of the freezing chamber portion), wherein the interior container bounds a first receiving space for food of the household refrigeration apparatus (see at least upper portion #4 of chamber/food compartment #3 extending above and below drain tray #9); and 
an ice maker having a housing formed by a vertical wall area of the first outer wall of the interior container and a wall area of the second outer wall of the interior container in certain areas (see at least coil #5 with freezing trays #8 which together form the ice maker, the outer housing of which is bounded at least in part by both horizontal and vertical walls of the drain tray #9 below and the right hand wall of casing #1 on the right), wherein the housing bounds a receiving space of the ice maker (see at least right hand wall of casing #1 and drain tray #9 delimiting the receiving space of the coil #5 and freezing trays #8 from the right and below) and the housing of the ice maker is located in the first receiving space (see at least coil #5 with freezing trays #8 which together form the ice maker situated in the upper portion #4 of the chamber/food compartment #3), 
the vertical wall area of the first outer wall of the interior container having a wall step with a protrusion (see at least left/right flanges #25 of drain tray #9), which protrudes into the receiving space of the ice maker (see at least left/right flanges #25 of drain tray #9 which protrude above the suspended drain tray #9 and thus protrude into the receiving space area for the ice maker), wherein the protrusion is formed as a condensation water drip bar (see at least Figure 4, flanges #25 are angled toward the body of the drain tray #9 and thus act as condensation water drip bars); 
wherein the housing of the ice maker has an inner wall element (see at least channeled bars #13; the two legs having an inner and outer wall), and wherein the condensation water drip bar is configured to drip water onto the inner wall element (see at least Figure 6, channeled bars #13 extend into the recess formed immediately below flanges #25, thus the flanges drip water onto the channeled bars #13); and
wherein the condensation water drip bar is located between portions of the vertical wall area of the first outer wall that are laterally displaced from each other (see at least Figure 4, flanges #23/#24 are laterally offset from each other and the flanges #25 are located between them).
Regarding claim 3, Anderson further shows wherein the household refrigeration apparatus has a depth direction (see at least Figure 5, illustrating a view from above where the depth direction can be understood as up and down with respect to the page), wherein the protrusion extends across the entire length of the housing of the ice maker in this depth direction (see at least Figures 5 and 6, to the extent that the housing is partially delimited by the flanges #25, they can be considered to extend across the entire length of the housing in the depth direction).
Regarding claim 5, Anderson further shows wherein the inner wall element is rearwardly inclined at least in certain areas viewed in a depth direction (see at least Figure 6, the front leg of each of the channeled bars #13 is rearward inclined).
Regarding claim 19, Anderson further shows wherein the condensation water drip bar is configured to initially drop the water through air and then on to the inner wall element and wherein the condensation water drip bar is located directly above the inner wall element (see at least Figures 4 and 6, channeled bars #13 extend into the recess formed immediately below flanges #25, thus the flanges drip water through the air and then onto the channeled bars #13.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anderson (US 2,104,845: previously cited).
Anderson discloses all the elements of claim 1, upon which claim 2 depends (see rejection(s) above).  
Regarding claim 2, Anderson further discloses wherein the protrusion comprises a protrusion wall (see at least flanges #25, each of which include a protrusion wall).  Anderson is silent regarding wherein an angle between the protrusion wall and a further wall section of the first wall downwardly adjoining to the protrusion wall is less than or equal to 90 degrees (though it appears that flanges #25 may meet such an angle).  
It would, however, have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the apparatus of Anderson with wherein an angle between the protrusion wall and a further wall section of the first wall downwardly adjoining to the protrusion wall is less than or equal to 90 degrees, since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the apparatus of Anderson would not operate differently with the claimed angle and since it appears the flange #25 has an angle approximately less than 90 degrees and thus the apparatus would function appropriately having the claimed angle. Further, applicant places no criticality on the range claimed, indicating that it is “preferable” (see paragraph [00109]).  

Claims 6-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anderson as applied to claim 1 above, and further in view of Morton (US 2,720,089: previously cited).
Regarding claim 6, Anderson further discloses wherein the household refrigeration apparatus has a depth direction (see at least Figure 5, illustrating a view from above where the depth direction can be understood as up and down with respect to the page).
Anderson is silent regarding and the interior container comprises a rear wall with a base plate, in which a drain gutter for condensation water, which forms in the ice maker, is integrally formed, wherein the drain gutter is arranged offset rearward compared to the base plate viewed in the depth direction.
Morton teaches another household refrigeration apparatus having an interior container and the interior container comprises a rear wall with a base plate (see at least Annotated Figure 1, below: base plate on rear wall), in which a drain gutter for condensation water, which forms in the ice maker, is integrally formed (see at least Annotated Figure 1, below: drain gutter), wherein the drain gutter is arranged offset rearward compared to the base plate viewed in the depth direction (see at least Annotated Figure 1, below: drain gutter protrudes rearwardly with respect to the base plate).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the apparatus of Anderson with and the interior container comprises a rear wall with a base plate, in which a drain gutter for condensation water, which forms in the ice maker, is integrally formed, wherein the drain gutter is arranged offset rearward compared to the base plate viewed in the depth direction, as taught by Morton, to improve the apparatus of Anderson by providing provision for condensate removal, thus eliminating inconvenience and potential mess associated with the need to handle a full condensation pan.  
Regarding claim 7, Anderson as modified by Morton further discloses wherein the rear wall comprises a pedestal (see at least Annotated Figure 1, below: pedestal), which is arranged offset rearward compared to the base plate in the depth direction (see at least Morton Annotated Figure 1, below and Figure 8, at least the base of the funnel portion of the pedestal protrudes rearward with respect to the base plate), wherein the drain gutter is formed in the pedestal and bulges out rearward with respect to a rear end wall of the pedestal (see at least Morton column 2, lines 54-61).
Anderson as modified by Morton does not disclose which is formed integrally with the base plate.  
However, it would have been obvious to one having ordinary skill in the art to provide the apparatus of Anderson in view Morton with which is formed integrally with the base plate, since it has been held that making integral what was formerly multiple pieces has been held to be a matter of routine design choice (see In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965) (A claim to a fluid transporting vehicle was rejected as obvious over a prior art reference which differed from the prior art in claiming a brake drum integral with a clamping means, whereas the brake disc and clamp of the prior art comprise several parts rigidly secured together as a single unit. The court affirmed the rejection holding, among other reasons, "that the use of a one piece construction instead of the structure disclosed in [the prior art] would be merely a matter of obvious engineering choice.") 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
): in this case, such provision would provide the benefit of preventing leaks from accidental separation of the pedestal funnel.  
Regarding claim 8, Anderson as modified by Morton further discloses wherein the pedestal is a wall area of the housing of the ice maker, by which a receiving space of the ice maker is bounded (see at least Morton, Annotated Figure 1, the freezing compartment, analogous to the ice maker compartment of Anderson is delimited at least in part on the bottom from an area associated with the pedestal).
Regarding claim 9, Anderson as modified by Morton further discloses wherein the drain gutter comprises an integrated drain stub (see at least Morton column 2, lines 57-61: bottom channel #36/escape hole #38).

Claims 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Anderson (US 2,104,845: previously cited) in view of Morton (US 2,720,089: previously cited).
Regarding claim 13, Anderson discloses a household refrigeration apparatus, comprising 
an interior container (see at least chamber/food compartment #3) with a first wall (see at least drain tray #9) and with a second wall arranged angled thereto (see for example at least right hand wall of casing #1), wherein the interior container bounds a first receiving space for food of the household refrigeration apparatus (see at least chamber/food compartment #3 below drain tray #9); and 
an ice maker having a housing formed by a wall area of the first wall of the interior container and a wall area of the second wall of the interior container in certain areas (see at least coil #5 with freezing trays #8 which together form the ice maker, the outer housing of which is bounded at least in part by the drain tray #9 below and the right hand wall of casing #1 on the right), wherein the housing bounds a receiving space of the ice maker (see at least right hand wall of casing #1 and drain tray #9 delimiting the receiving space of the coil #5 and freezing trays #8 from the right and below, respectively).
Anderson further discloses wherein the household refrigeration apparatus has a height direction, a depth direction and a width direction (see at least Figure 5, illustrating a view from above where the height direction can be understood to be into and out of the page, the depth direction can be understood as up and down, and the width direction left and right with respect to the page).
Anderson is silent regarding and the interior container comprises a rear wall, said rear wall has an outer surface disposed on an outside of the interior container and facing a rear of the household refrigeration apparatus and said rear wall has a base plate, wherein a drain gutter, for condensation water that forms in the ice maker, has a length that extends in the width direction is formed in one piece with the outer surface of the rear wall disposed on the outside of the interior container, wherein the length of the drain gutter is a longest dimension of the drain gutter, and wherein the drain gutter is arranged offset rearward compared to the base plate viewed in the depth direction.
Morton teaches another household refrigeration apparatus having an interior container and the interior container comprises a rear wall, said rear wall has an outer surface disposed on an outside of the interior container and facing a rear of the household refrigeration apparatus (see at least Annotated Figure 1, below: the base plate is on the interior surface of the rear wall, which has an outer surface on the reverse side that faces the rear of the appliance) and said rear wall has a base plate (see at least Annotated Figure 1, below: base plate on rear wall), wherein a drain gutter, for condensation water that forms in the ice maker, has a length that extends in the width direction and is formed in one piece with the outer surface of the rear wall disposed on the outside of the interior container (see at least Annotated Figure 1, below: drain gutter: Examiner notes that the drain gutter must have a length that extends at least somewhat in the width direction since ducts are three dimensional and also notes that the drain gutter is formed in one piece with the rear wall, which would include the outer surface of the rear wall), wherein the length of the drain gutter is a longest dimension of the drain gutter (see at least Annotated Figure 1, below: the drain gutter also extends downward in the length dimension, which is the longest dimension of the drain gutter), and wherein the drain gutter is arranged offset rearward compared to the base plate viewed in the depth direction (see at least Annotated Figure 1, below: drain gutter protrudes rearwardly with respect to the base plate).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the apparatus of Anderson with and the interior container comprises a rear wall, said rear wall has an outer surface disposed on an outside of the interior container and facing a rear of the household refrigeration apparatus and said rear wall has a base plate, wherein a drain gutter, for condensation water that forms in the ice maker, has a length that extends in the width direction is formed in one piece with the outer surface of the rear wall disposed on the outside of the interior container, wherein the length of the drain gutter is a longest dimension of the drain gutter, and wherein the drain gutter is arranged offset rearward compared to the base plate viewed in the depth direction, as taught by Morton, to improve the apparatus of Anderson by providing provision for condensate removal, thus eliminating inconvenience and potential mess associated with the need to handle a full condensation pan.  
Regarding claim 14, Anderson as modified by Morton further discloses wherein the rear wall comprises a pedestal (see at least Annotated Figure 1, below: pedestal), which is arranged offset rearward compared to the base plate in depth direction (see at least Morton Annotated Figure 1, below and Figure 8, at least the base of the funnel portion of the pedestal protrudes rearward with respect to the base plate), wherein the drain gutter is formed in one piece with the pedestal and the drain gutter bulges out rearward with respect to a rear end wall of the pedestal and the drain gutter extends across an entire width of the pedestal (see at least Morton column 2, lines 54-61: since the funnel portion extends into the drain gutter, which protrudes rearward with respect to the funnel portion, the drain gutter must extend across an entire width of at least the funnel portion of the pedestal which meets “an entire width of the pedestal” since the funnel represents a tapered end width of the pedestal; and in view that the pedestal is joined to the back wall, in which the drain gutter is integrated, and the funnel portion extends into the drain gutter, the drain gutter is thus formed in one piece with the  pedestal).
Anderson as modified by Morton does not disclose which is formed integrally with the base plate.  
However, it would have been obvious to one having ordinary skill in the art to provide the apparatus of Anderson in view of Morton with which is formed integrally with the base plate, since it has been held that making integral what was formerly multiple pieces has been held to be a matter of routine design choice (see In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965) (A claim to a fluid transporting vehicle was rejected as obvious over a prior art reference which differed from the prior art in claiming a brake drum integral with a clamping means, whereas the brake disc and clamp of the prior art comprise several parts rigidly secured together as a single unit. The court affirmed the rejection holding, among other reasons, "that the use of a one piece construction instead of the structure disclosed in [the prior art] would be merely a matter of obvious engineering choice.") 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
): in this case, such provision would provide the benefit of preventing leaks from accidental separation of the pedestal funnel.  
Regarding claim 15, Anderson as modified by Morton further discloses wherein the pedestal is a wall area of the housing of the ice maker, by which a receiving space of the ice maker is bounded (see at least Morton, Annotated Figure 1, the freezing compartment, analogous to the ice maker compartment of Anderson is delimited at least in part on the bottom from an area associated with the pedestal).


    PNG
    media_image2.png
    579
    393
    media_image2.png
    Greyscale


Allowable Subject Matter
Claim 4 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAVIA SULLENS whose telephone number is (571)272-3749. The examiner can normally be reached M-R 6:30-4:30 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAVIA SULLENS/Primary Examiner, Art Unit 3763